                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
In re:                                                              BKY 18-40123
                                                                    Chapter 13
Casie Lynn Jordan,

               Debtor.

                                   AFFIDAVIT OF DEFAULT


I, Kyle L. Carlson, Chapter 13 Trustee, declare under penalty of perjury as follows:

       1.      The debtor is in default of payments due pursuant to this Court’s order dated
December 21, 2018. The debtor failed to make the regular monthly plan payments and/or the
required additional payments creating a default under the order in the amount of $504.00 as of
March 29, 2019.

Dated: April 15, 2019
                                                            /e/ Kyle L. Carlson
                                                            Kyle L. Carlson
                                                            Chapter 12 & 13 Trustee
                                                            PO Box 519
                                                            Barnesville, MN 56514
                                                            218-354-7356

                                       VERIFICATION

       I, Kyle L. Carlson, Chapter 13 Trustee, declare under penalty of perjury that the
foregoing is true and correct to the best of my knowledge, information, and belief.

Dated: April 15, 2019
                                                            /e/ Kyle L. Carlson
                                                            Kyle L. Carlson, Trustee
                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
In re:                                                            BKY 18-40123
                                                                  Chapter 13
Casie Lynn Jordan,

                Debtor.

                                             ORDER

       This case came before the Court on the filing of the Trustee’s affidavit of default. The
debtor is in default of payments due pursuant to this Court’s order dated December 21, 2018.
The debtor failed to make the regular monthly plan payments and/or the required additional
payments creating a default under the order in the amount of $504.00 as of March 29, 2019.
Based on all the files and record.
IT IS ORDERED:

         This case is dismissed under 11 U.S.C. § 1307.

Dated:


                                             Robert J. Kressel
                                             United States Bankruptcy Judge
                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA
In re:                                                               BKY 18-40123
                                                                     Chapter 13
Casie Lynn Jordan,

               Debtor.

                     UNSWORN DECLARATION FOR PROOF OF SERVICE

       The undersigned, being an employee of the standing Chapter 13 Trustee, declares that on
the date indicated below, I served the attached Trustee’s affidavit of default upon all entities
named below by first class mail postage prepaid and to any entities who are filing users, by
automatic e-mail notification pursuant to the Electronic Case Filing System:

         Casie Lynn Jordan
         265 Myrtle Dr S
         Annandale, MN 55302

And I declare, under penalty of perjury, that the foregoing is true and correct.

Dated: April 15, 2019
                                                      /e/ Patricia Halverson
                                                      Patricia Halverson
                                                      Chapter 13 Office
